Citation Nr: 0844243	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
seizure disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from May 1983 to August 1983.  
In addition, the veteran's DD Form 214 reflects unspecified 
periods of active and inactive service prior to May 1983.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board finds that a remand is necessary to ensure 
compliance with VA's duties to notify and assist under the 
VCAA.  The Board notes that the veteran's claim for service 
connection for a seizure disorder was initially denied in a 
November 1983 rating decision.  Prior to this rating 
decision, the RO had sent a Request for Information, dated 
November 1983, to the U.S. Army Reserve Components Personnel 
and Administration Center, requesting that it provide the 
veteran's medical and dental records, including copies of his 
physical examinations at induction and discharge.  In the 
November 1983 rating decision, the rating specialists 
determined that although the veteran's complete service 
treatment records had not yet been received, those that were 
available were adequate for making a decision on the claim.  
Subsequently, in an April 1984 letter from the Records 
Control Branch of the U.S. Army Reserve Components Personnel 
and Administration Center, the RO was notified that 
verification of the veteran's name, social security number, 
and service number, as well as copies of separation 
documents, would be required if further research into the 
location of the requested records was desired.

In May 2004, the RO received the veteran's request to reopen 
his claim for entitlement to service connection for a seizure 
disorder, as well as a claim for entitlement to service 
connection for hypertension.  However, a review of the claims 
file reveals that the veteran's full service treatment 
records have not been requested subsequent to the RO's 
receipt of the May 2004 claims.

In terms of service treatment records, the claims file 
contains a July 1983 Medical Board Proceedings determination 
regarding the veteran's seizure disorder, a record from the 
hospital were the veteran was admitted in June 1983 after 
having a seizure during physical training, and a July 1983 
report of medical examination with the corresponding report 
of medical history.  No report of the veteran's medical 
examination upon enlistment is of record, and it is unclear 
whether or not there was a medical examination more 
contemporaneous with the veteran's separation than the July 
1983 report mentioned above.  Further, as noted above, the 
veteran's DD Form 214 indicates that the veteran had periods 
of active and inactive service prior to his induction into 
active service in May 1983.  The Board notes that any 
existing service treatment records not yet associated with 
the claims file would be useful in its de novo adjudication 
of this appeal.

In addition, the Board notes that the veteran's October 2004 
notice of disagreement requested that the RO obtain medical 
records from the VA outpatient clinic in Mobile, Alabama.  
The claims file reflects that a computer database search for 
these records was made, however it appears that an incorrect 
social security number was inadvertently used.  Based on this 
mistake, it was concluded that there was no record of the 
veteran being treated at the VA outpatient clinic in Mobile, 
Alabama.

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, an additional effort should be 
made to locate these records, and any other pertinent VA 
treatment records, so they can be associated with the 
veteran's claims folder.

Finally, the Board notes that on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued 
its decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This decision held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  A review of the claims file 
reflects that the veteran has not been informed as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.  
Therefore, proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) should be provided such as to accomplish 
this purpose.

Accordingly, the case is REMANDED for the following actions:

1.  Verify all periods of service, 
including periods prior to May 1983 as 
indicated on the veteran's DD Form 214.  
Search all available repositories, to 
include the National Personnel Records 
Center, in an attempt to locate the 
veteran's complete service treatment 
records from all periods of service.  The 
claims folder should document the efforts 
made to obtain these records along with 
any negative responses.  If the service 
treatment records cannot be obtained, a 
letter should be sent to the veteran 
informing him of the steps taken to 
obtain the service treatment records, 
listing alternative sources, and 
requesting that he furnish any such 
records in his possession or that he 
identify the possible location of such 
records.

2.  Obtain all of the veteran's treatment 
records and progress reports located at 
the VA outpatient clinic in Mobile, 
Alabama, or any other VA facility where 
the veteran received treatment.  If no 
records are available, the claims folder 
must indicate this fact and document the 
attempts made to obtain the records.

3.  Send a new VCAA notice letter to the 
veteran and his representative containing 
notice of the manner in which disability 
ratings and effective dates are assigned 
for awards of disability benefits, as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

4.  If, but only if, after receipt of all 
of the identified medical evidence, there 
is evidence that either of the claimed 
disabilities could be etiologically 
related to the veteran's service, the 
veteran should be afforded a VA 
examination for the purpose of obtaining 
a medical nexus opinion.  See 38 U.S.C. § 
5103A(d)(2); McLendon v. Nicholson, 20 
Vet. App. 79, 81-84 (2006).

5.  Thereafter, re-adjudicate the 
veteran's claims.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and be provided an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

